EXHIBIT 10.1




Execution Version



--------------------------------------------------------------------------------



AMENDED AND RESTATED
MANAGEMENT AND ADVISORY AGREEMENT
dated as of January 1, 2017
among
DRIVE SHACK INC.
and
FIG LLC





--------------------------------------------------------------------------------










--------------------------------------------------------------------------------





TABLE OF CONTENTS
SECTION 1.
DEFINITIONS
1


 
 
 
SECTION 2.
APPOINTMENT AND DUTIES OF THE MANAGER
2


 
 
 
SECTION 3.
DEVOTION OF TIME; ADDITIONAL ACTIVITIES
6


 
 
 
SECTION 4.
AGENCY
7


 
 
 
SECTION 5.
BANK ACCOUNTS
7


 
 
 
SECTION 6.
RECORDS; CONFIDENTIALITY
7


 
 
 
SECTION 7.
OBLIGATIONS OF MANAGER; RESTRICTIONS
7


 
 
 
SECTION 8.
COMPENSATION
8


 
 
 
SECTION 9.
EXPENSES OF THE COMPANY
9


 
 
 
SECTION 10.
CALCULATIONS OF EXPENSES
11


 
 
 
SECTION 11.
LIMITS OF MANAGER RESPONSIBILITY; INDEMNIFICATION
11


 
 
 
SECTION 12.
NO JOINT VENTURE
11


 
 
 
SECTION 13.
TERM; TERMINATION
11


 
 
 
SECTION 14.
ASSIGNMENT
12


 
 
 
SECTION 15.
TERMINATION FOR CAUSE
13


 
 
 
SECTION 16.
ACTION UPON TERMINATION
13


 
 
 
SECTION 17.
RELEASE OF MONEY OR OTHER PROPERTY UPON WRITTEN REQUEST
14


 
 
 
SECTION 18.
NOTICES
14


 
 
 
SECTION 19.
BINDING NATURE OF AGREEMENT; SUCCESSORS AND ASSIGNS
16


 
 
 
SECTION 20.
ENTIRE AGREEMENT
16


 
 
 
SECTION 21.
CONTROLLING LAW
16


 
 
 
SECTION 22.
INDULGENCES, NOT WAIVERS
16


 
 
 
SECTION 23.
TITLES NOT TO AFFECT INTERPRETATION
16





i



--------------------------------------------------------------------------------




 
 
 
SECTION 24.
EXECUTION IN COUNTERPARTS
16


 
 
 
SECTION 25.
PROVISIONS SEPARABLE
16


 
 
 
SECTION 26.
GENDER
16







ii



--------------------------------------------------------------------------------






AMENDED AND RESTATED
MANAGEMENT AND ADVISORY AGREEMENT
THIS AMENDED AND RESTATED MANAGEMENT AND ADVISORY AGREEMENT, is made as of
January 1, 2017 (the “Agreement”) by and among DRIVE SHACK INC (formerly known
as Newcastle Investment Corp.), a Maryland corporation (the “Company”), and FIG
LLC, a Delaware limited liability company (together with its permitted
assignees, the “Manager”).
W I T N E S S E T H :
WHEREAS, the Company and the Manager entered into that certain Management and
Advisory Agreement, dated as of June 6, 2002 (the “Original Management
Agreement”), as amended on March 4, 2003, June 23, 2003 and April 25, 2013; and
WHEREAS, in connection with the termination of the Company’s status as a real
estate investment trust, the Company and the Manager desire to amend and restate
the Original Management Agreement in its entirety on the terms and conditions
hereinafter set forth.
NOW THEREFORE, in consideration of the mutual agreements herein set forth, the
parties hereto agree as follows:
I.    The Original Management Agreement is hereby modified so that all of the
terms and conditions of the aforesaid Original Management Agreement shall be
restated in their entirety as set forth herein.
II.    This Agreement shall be binding upon and inure to the benefit of the
parties hereto, and their respective successors and assigns, and shall be deemed
to be effective as of the date hereof.
III.    Any reference in any other document executed in connection with the
Original Management Agreement or this Agreement to the Original Management
Agreement shall be deemed to refer to this Agreement.
NOW THEREFORE, IN CONSIDERATION OF THE MUTUAL AGREEMENTS HEREIN SET FORTH, THE
PARTIES HERETO AGREE AS FOLLOWS:



Section 1.DEFINITIONS. The following terms have the meanings assigned them:
(a)    “Agreement” means this Management and Advisory Agreement, as amended from
time to time.
(b)    “Board of Directors” means the Board of Directors of the Company.
(c)    “Code” means the Internal Revenue Code of 1986, as amended.


1



--------------------------------------------------------------------------------




(d)    “Common Share” means a share of capital stock of the Company now or
hereafter authorized as common voting stock of the Company.
(e)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
(f)    “Funds from Operations” is as defined by the National Association of Real
Estate Investment Trusts and means net income (computed in accordance with GAAP)
excluding gains (or losses) from debt restructuring and sales of property, plus
depreciation and amortization on real estate assets, and after adjustments for
unconsolidated partnerships and joint ventures.
(g)    “Governing Instruments” means, with regard to any entity, the articles of
incorporation and bylaws in the case of a corporation, certificate of limited
partnership (if applicable) and the partnership agreement in the case of a
general or limited partnership or the articles of formation and the operating
agreement in the case of a limited liability company.
(h)    “Independent Directors” means the members of the Board of Directors who
are not officers or employees of the Manager.
(i)    “Investments” means the investments of the Company.
(j)    “Junior Share” means a share of capital stock of the Company now or
hereafter authorized or reclassified that has dividend rights, or rights upon
liquidation, winding up and dissolution, that are inferior or junior to the
Ordinary Shares.
(k)    “Ordinary Share” means a share of the Company’s Common Shares, par value
$0.01 per share. Where relevant in this Agreement, “Ordinary Shares” includes
shares of the Company’s Common Shares, par value $0.01 per share, issued upon
conversion of Preferred Shares or Junior Shares.
(l)     “Preferred Share” means a share of capital stock of the Company now or
hereafter authorized or reclassified that has dividend rights, or rights upon
liquidation, winding up and dissolution, that are superior or prior to the
Ordinary Shares.
(m)    “Subsidiary” means any subsidiary of the Company and any partnership, the
general partner of which is the Company or any subsidiary of the Company and any
limited liability company, the managing member of which is the Company or any
subsidiary of the Company.

SECTION 2.    APPOINTMENT AND DUTIES OF THE MANAGER.
(a)    The Company hereby appoints the Manager to manage the assets of the
Company subject to the further terms and conditions set forth in this Agreement
and the Manager hereby agrees to use its commercially reasonable efforts to
perform each of the duties set forth herein. The appointment of the Manager
shall be exclusive to the Manager except to the extent that the Manager
otherwise agrees, in its sole and absolute discretion, and except to the extent
that the Manager elects, pursuant to the terms of this Agreement, to cause the
duties of the Manager hereunder to be provided by third parties.


2



--------------------------------------------------------------------------------




(b)    The Manager, in its capacity as manager of the assets and the day-to-day
operations of the Company, at all times will be subject to the supervision of
the Company’s Board of Directors and will have only such functions and authority
as the Company may delegate to it including, without limitation, the functions
and authority identified herein and delegated to the Manager hereby. The Manager
will be responsible for the day-to-day operations of the Company and will
perform (or cause to be performed) such services and activities relating to the
assets and operations of the Company as may be appropriate, including, without
limitation:
(i)    serving as the Company’s consultant with respect to the periodic review
of the investment criteria and parameters for Investments, borrowings and
operations, any modifications to which shall be approved by a majority of the
independent members of the Board of Directors (such policy guidelines as are in
effect on the date hereof and attached hereto as Schedule 1, as the same may be
modified with such approval, the “Guidelines”) and other policies for approval
by the Board of Directors;
(ii)    investigation, analysis and selection of investment opportunities;
(iii)    with respect to prospective investments by the Company and dispositions
of Investments, conducting negotiations with real estate brokers, sellers and
purchasers and their respective agents and representatives, investment bankers
and owners of privately and publicly held real estate companies;
(iv)    engaging and supervising, on behalf of the Company and at the Company’s
expense, independent contractors which provide real estate brokerage, investment
banking and leasing services, mortgage brokerage, securities brokerage and other
financial services and such other services as may be required relating to the
Investments;
(v)    negotiating on behalf of the Company for the sale, exchange or other
disposition of any Investments;
(vi)    coordinating and managing operations of any joint venture or
co-investment interests held by the Company and conducting all matters with the
joint venture or co-investment partners;
(vii)    coordinating and supervising, on behalf of the Company and at the
Company’s expense, all property managers, leasing agents and developers for the
administration, leasing, management and/or development of any of the
Investments;
(viii)    providing executive and administrative personnel, office space and
office services required in rendering services to the Company;
(ix)    administering the day-to-day operations of the Company and performing
and supervising the performance of such other administrative functions necessary
in the management of the Company as may be agreed upon by the Manager and the
Board of Directors,


3



--------------------------------------------------------------------------------




including, without limitation, the collection of revenues and the payment of the
Company’s debts and obligations and maintenance of appropriate computer services
to perform such administrative functions;
(x)    communicating on behalf of the Company with the holders of any equity or
debt securities of the Company as required to satisfy the reporting and other
requirements of any governmental bodies or agencies or trading markets and to
maintain effective relations with such holders;
(xi)    counseling the Company in connection with policy decisions to be made by
the Board of Directors;
(xii)    evaluating and recommending to the Board of Directors modifications to
the hedging strategies in effect on the date hereof and engaging in hedging
activities on behalf of the Company, consistent with such strategies, as so
modified from time to time, and with the Guidelines;
(xiii)    (Reserved)
(xiv)    counseling the Company regarding the maintenance of its exemption from
the Investment Company Act and monitoring compliance with the requirements for
maintaining an exemption from that Act;
(xv)    assisting the Company in developing criteria for asset purchase
commitments that are specifically tailored to the Company’s investment
objectives and making available to the Company its knowledge and experience with
respect to mortgage loans, real estate, real estate securities and other real
estate-related assets;
(xvi)    representing and making recommendations to the Company in connection
with the purchase and finance, and commitment to purchase and finance, of
mortgage loans (including on a portfolio basis), real estate, real estate
securities and other real estate-related assets, and in connection with the sale
and commitment to sell such assets;
(xvii)    monitoring the operating performance of the Investments and providing
periodic reports with respect thereto to the Board of Directors, including
comparative information with respect to such operating and performance and
budgeted or projected operating results;
(xviii)    investing and re-investing any moneys and securities of the Company
(including investing in short-term Investments pending investment in
Investments, payment of fees, costs and expenses, or payments of dividends or
distributions to stockholders and partners of the Company) and advising the
Company as to its capital structure and capital raising;
(xix)    causing the Company to retain qualified accountants and legal counsel,
as applicable, to assist in developing appropriate accounting procedures,
compliance procedures


4



--------------------------------------------------------------------------------




and testing systems with respect to financial reporting obligations and to
conduct quarterly compliance reviews with respect thereto;
(xx)    causing the Company to qualify to do business in all applicable
jurisdictions and to obtain and maintain all appropriate licenses;
(xxi)    assisting the Company in complying with all regulatory requirements
applicable to the Company in respect of its business activities, including
preparing or causing to be prepared all financial statements required under
applicable regulations and contractual undertakings and all reports and
documents required under the Exchange Act;
(xxii)    taking all necessary actions to enable the Company to make required
tax filings and reports;
(xxiii)    handling and resolving all claims, disputes or controversies
(including all litigation, arbitration, settlement or other proceedings or
negotiations) in which the Company may be involved or to which the Company may
be subject arising out of the Company’s day-to-day operations, subject to such
limitations or parameters as may be imposed from time to time by the Board of
Directors;
(xxiv)    using commercially reasonable efforts to cause expenses incurred by or
on behalf of the Company to be reasonable or customary and within any budgeted
parameters or expense guidelines set by the Board of Directors from time to
time;
(xxv)    performing such other services as may be required from time to time for
management and other activities relating to the assets of the Company as the
Board of Directors shall reasonably request or the Manager shall deem
appropriate under the particular circumstances; and
(xxvi)    using commercially reasonable efforts to cause the Company to comply
with all applicable laws.
Without limiting the foregoing, the Manager will perform portfolio management
services (the “Portfolio Management Services”) on behalf of the Company with
respect to the Investments. Such services will include, but not be limited to,
consulting with the Company on the purchase and sale of, and other investment
opportunities in connection with, the Company’s portfolio of assets; the
collection of information and the submission of reports pertaining to the
Company’s assets, interest rates and general economic conditions; periodic
review and evaluation of the performance of the Company’s portfolio of assets;
acting as liaison between the Company and banking, mortgage banking, investment
banking and other parties with respect to the purchase, financing and
disposition of assets; and other customary functions related to portfolio
management. Additionally, the Manager will perform monitoring services (the
“Monitoring Services”) on behalf of the Company with respect to any loan
servicing activities provided by third parties. Such Monitoring Services will
include, but not be limited to, negotiating servicing agreements; acting as a
liaison between the servicers of the assets and the Company; review of


5



--------------------------------------------------------------------------------




servicers’ delinquency, foreclosure and other reports on assets; supervising
claims filed under any insurance policies; and enforcing the obligation of any
servicer to repurchase assets.
(c)    The Manager may enter into agreements with other parties, including its
affiliates, for the purpose of engaging one or more property and/or asset
managers for and on behalf, and at the sole cost and expense, of the Company to
provide property management, asset management, leasing, development and/or
similar services to the Company (including, without limitation, Portfolio
Management Services and Monitoring Services) with respect to the Investments,
pursuant to property management agreement(s) and/or asset management
agreement(s) with terms which are then customary for agreements regarding the
management of assets similar in type, quality and value to the assets of the
Company; provided, that (i) any such agreements entered into with affiliates of
the Manager shall be (A) on terms no more favorable to such affiliate then would
be obtained from a third party on an arms’-length basis and (B) to the extent
the same do not fall within the provisions of the Guidelines, approved by a
majority of the independent members of the Board of Directors, (ii) with respect
to Portfolio Management Services, (A) any such agreements shall be subject to
the Company’s prior written approval and (B) the Manager shall remain liable for
the performance of such Portfolio Management Services, and (iii) with respect to
Monitoring Services, any such agreements shall be subject to the Company’s prior
written approval.
(d)    The Manager may retain, for and on behalf, and at the sole cost and
expense, of the Company, such services of accountants, legal counsel,
appraisers, insurers, brokers, transfer agents, registrars, developers,
investment banks, financial advisors, banks and other lenders and others as the
Manager deems necessary or advisable in connection with the management and
operations of the Company. Notwithstanding anything contained herein to the
contrary, the Manager shall have the right to cause any such services to be
rendered by its employees or affiliates. The Company shall pay or reimburse the
Manager or its affiliates performing such services for the cost thereof;
provided, that such costs and reimbursements are no greater than those which
would be payable to outside professionals or consultants engaged to perform such
services pursuant to agreements negotiated on an arm’s-length basis; and
provided, further, that such costs shall not be reimbursed in excess of $500,000
per annum.
(e)    As frequently as the Manager may deem necessary or advisable, or at the
direction of the Board of Directors, the Manager shall, at the sole cost and
expense of the Company, prepare, or cause to be prepared, with respect to any
Investment (i) an appraisal prepared by an independent real estate appraiser,
(ii) reports and information on the Company’s operations and asset performance
and (iii) other information reasonably requested by the Company.
(f)    The Manager shall prepare, or cause to be prepared, at the sole cost and
expense of the Company, all reports, financial or otherwise, with respect to the
Company reasonably required by the Board of Directors in order for the Company
to comply with its Governing Instruments or any other materials required to be
filed with any governmental body or agency, and shall prepare, or cause to be
prepared, all materials and data necessary to complete such reports and other
materials including, without limitation, an annual audit of the Company’s books
of account by a nationally recognized independent accounting firm.


6



--------------------------------------------------------------------------------




(g)    The Manager shall prepare regular reports for the Board of Directors to
enable the Board of Directors to review the Company’s acquisitions, portfolio
composition and characteristics, credit quality, performance and compliance with
the Guidelines and policies approved by the Board of Directors.
(h)    Notwithstanding anything contained in this Agreement to the contrary,
except to the extent that the payment of additional moneys is proven by the
Company to have been required as a direct result of the Manager’s acts or
omissions which result in the right of the Company to terminate this Agreement
pursuant to Section 15 of this Agreement, the Manager shall not be required to
expend money (“Excess Funds”) in excess of that contained in any applicable
Company Account (as herein defined) or otherwise made available by the Company
to be expended by the Manager hereunder. Failure of the Manager to expend Excess
Funds out-of-pocket shall not give rise or be a contributing factor to the right
of the Company under Section 13(a) of this Agreement to terminate this Agreement
due to the Manager’s unsatisfactory performance.
(i)    In performing its duties under this Section 2, the Manager shall be
entitled to rely reasonably on qualified experts hired by the Manager.

SECTION 3.    DEVOTION OF TIME; ADDITIONAL ACTIVITIES.
(a)    The Manager will provide a dedicated management team, including a
President, a Chief Financial Officer and a Chief Operating Officer of the
Company, to provide the management services to be provided by the Manager to the
Company hereunder, the members of which team shall have as their primary
responsibility the management of the Company and shall devote such of their time
to the management of the Company as the Board of Directors reasonably deems
necessary and appropriate, commensurate with the level of activity of the
Company from time to time.
(b)    Except to the extent set forth in clauses (a) above, nothing herein shall
prevent the Manager or any of its affiliates or any of the officers and
employees of any of the foregoing from engaging in other businesses or from
rendering services of any kind to any other person or entity, including
investment in, or advisory service to others investing in, any type of real
estate or real estate-related investment, including investments which meet the
principal investment objectives of the Company.
(c)    Managers, members, partners, officers, employees and agents of the
Manager or affiliates of the Manager may serve as directors, officers,
employees, agents, nominees or signatories for the Company or any Subsidiary, to
the extent permitted by their Governing Instruments, as from time to time
amended, or by any resolutions duly adopted by the Board of Directors pursuant
to the Company’s Governing Instruments. When executing documents or otherwise
acting in such capacities for the Company, such persons shall use their
respective titles in the Company.

SECTION 4.    AGENCY. The Manager shall act as agent of the Company in making,
acquiring, financing and disposing of Investments, disbursing and collecting the
Company’s funds, paying the debts


7



--------------------------------------------------------------------------------




and fulfilling the obligations of the Company, supervising the performance of
professionals engaged by or on behalf of the Company and handling, prosecuting
and settling any claims of or against the Company, the Board of Directors,
holders of the Company’s securities or the Company’s representatives or
properties.

SECTION 5.    BANK ACCOUNTS. At the direction of the Board of Directors, the
Manager may establish and maintain one or more bank accounts in the name of the
Company or any Subsidiary (any such account, a “Company Account”), and may
collect and deposit funds into any such Company Account or Company Accounts, and
disburse funds from any such Company Account or Company Accounts, under such
terms and conditions as the Board of Directors may approve; and the Manager
shall from time to time render appropriate accountings of such collections and
payments to the Board of Directors and, upon request, to the auditors of the
Company or any Subsidiary.

SECTION 6.    RECORDS; CONFIDENTIALITY.
The Manager shall maintain appropriate books of accounts and records relating to
services performed under this Agreement, and such books of account and records
shall be accessible for inspection by representatives of the Company or any
Subsidiary at any time during normal business hours upon one (1) business day’s
advance written notice. The Manager shall keep confidential any and all
information obtained in connection with the services rendered under this
Agreement and shall not disclose any such information to nonaffiliated third
parties except with the prior written consent of the Board of Directors.

SECTION 7.    OBLIGATIONS OF MANAGER; RESTRICTIONS.
(a)    The Manager shall require each seller or transferor of investment assets
to the Company to make such representations and warranties regarding such assets
as may, in the judgment of the Manager, be necessary and appropriate. In
addition, the Manager shall take such other action as it deems necessary or
appropriate with regard to the protection of the Investments.
(b)    The Manager shall refrain from any action that, in its sole judgment made
in good faith, (i) is not in compliance with the Guidelines or (ii) would
violate any law, rule or regulation of any governmental body or agency having
jurisdiction over the Company or any Subsidiary or that would otherwise not be
permitted by such entity’s Governing Instruments. If the Manager is ordered to
take any such action by the Board of Directors, the Manager shall promptly
notify the Board of Directors of the Manager’s judgment that such action would
violate any such law, rule or regulation or the Governing Instruments.
Notwithstanding the foregoing, the Manager, its directors, officers,
stockholders and employees shall not be liable to the Company or any Subsidiary,
the Board of Directors, or the Company’s or any Subsidiary’s stockholders or
partners for any act or omission by the Manager, its directors, officers,
stockholders or employees except as provided in Section 11 of this Agreement.
(c)    The Manager shall not (i) consummate any transaction which would involve
the acquisition by the Company of property in which the Manager or any affiliate
thereof has an ownership


8



--------------------------------------------------------------------------------




interest or the sale by the Company of property to the Manager or any affiliate
thereof, or (ii) under circumstances where the Manager is subject to an actual
or potential conflict of interest because it manages both the Company and
another Person (not an Affiliate of the Company) with which the Company has a
contractual relationship, take any action constituting the granting to such
Person of a waiver, forebearance or other relief, or the enforcement against
such Person of remedies, under or with respect to the applicable contract,
unless such transaction or action, as the case may be and in each case, is
approved by a majority of the Independent Directors.
(d)    The Company shall not invest in joint ventures with the Manager or any
affiliate thereof, unless (i) such Investment is made in accordance with the
Guidelines and (ii) such Investment is approved in advance by a majority of the
Independent Directors.
(e)    The Board of Directors periodically reviews the Guidelines and the
Company’s portfolio of Investments. If a majority of the Independent Directors
determine in their periodic review of transactions that a particular transaction
does not comply with the Guidelines, then a majority of the Independent
Directors will consider what corrective action, if any, can be taken. If the
transaction involved the acquisition of an asset from the Manager or an
affiliate of the Manager that was not approved in advance by a majority of the
Independent Directors, then the Manager may be required to repurchase the asset
at the purchase price (plus closing costs) to the Company.
(f)    The Manager shall at all times during the term of this Agreement
(including the Initial Term and any renewal term) maintain a tangible net worth
equal to or greater than $1,000,000. Additionally, during such period the
Manager shall maintain “errors and omissions” insurance coverage and other
insurance coverage which is customarily carried by property and asset and
investment managers performing functions similar to those of the Manager under
this Agreement with respect to assets similar to the assets of the Company, in
an amount which is comparable to that customarily maintained by other managers
or servicers of similar assets.

SECTION 8.    COMPENSATION.
(a)    During the term of this Agreement, as the same may be extended from time
to time, the Manager will receive an annual management fee (the “Management
Fee”) equal to 1.50% of the Company’s “Gross Equity.” The Management Fee shall
be calculated and paid monthly in arrears based upon the weighted daily average
of the Gross Equity of the Company for such month. The term “Gross Equity” for
any period means (A) the sum of (i) the “Total Equity,” plus (ii) the value of
contributions made by partners other than the Company, from time to time, to the
capital of any Subsidiary (reduced proportionately in the case of a Subsidiary
to the extent that the Company owns, directly or indirectly, less than 100% of
the equity interests in such Subsidiary), less (B) any capital dividends or
capital distributions made by the Company to its stockholders or, without
duplication, by any Subsidiary to its stockholders, partners or other equity
holders. As used herein, the term “Total Equity” shall mean (i) the equity
transferred from Newcastle Investment Holdings Corp. at the inception of the
Company, plus (ii) the amount of accumulated depreciation on the real estate
assets transferred (as directly or indirectly held assets) to the Company (items
(i) and (ii) thus representing the gross equity transferred to the Company at


9



--------------------------------------------------------------------------------




inception), plus (iii) the total net proceeds to the Company from any common or
preferred equity capital heretofore or hereafter raised by the Company or any
Subsidiary of the Company (exclusive, with respect to any Subsidiary, of capital
of such Subsidiary consisting of a capital contribution or other form of capital
investment made by the Company or another Subsidiary of the Company).
(b)    The Manager shall compute each installment of the Management Fee within
15 days after the end of the calendar month with respect to which such
installment is payable. A copy of the computations made by the Manager to
calculate such installment shall thereafter, for informational purposes only and
subject in any event to Section 13(a) of this Agreement, promptly be delivered
to the Board of Directors and, upon such delivery, payment of such installment
of the Management Fee shown therein shall be due and payable no later than the
earlier to occur of (i) the date which is 20 days after the end of the calendar
month with respect to which such installment is payable and (ii) the date which
is two (2) business days after the date of delivery to the Board of Directors of
such computations.
(c)    The Management Fee is subject to adjustment pursuant to and in accordance
with the provisions of Section 13(a) of this Agreement.
(d)    The Board of Directors may, by written notice to the Manager delivered
ten (10) days prior to the date on which any payment of the Incentive
Compensation is payable, request that the Manager accept all or a portion of
such payment in the form of issued shares of common stock in the Company, which
notice shall specify the amount of the payment of the Incentive Compensation,
the amount thereof which the Company intends to pay in cash, if any, and the
amount thereof which the Company intends to pay in the form of such shares of
common stock of the Company in the number of such shares as determined by the
Board of Directors. Within five (5) days following receipt of said notice, the
Manager shall notify the Company in writing, such election to be made by the
Manager in its sole discretion, whether it will accept such portion of such
payment in the form of such shares and in such number of such shares.
(e)    In addition to the Management Fee otherwise payable hereunder, the
Company shall pay the Manager annual incentive compensation on a cumulative, but
not compounding, basis, in an amount equal to the product of (A) 25% of the
dollar amount by which (1)(a) the Funds from Operations (before such payment) of
the Company, per Ordinary Share (based on the weighted average number of
Ordinary Shares outstanding), plus (b) gains (or losses) from debt restructuring
and gains (or losses) from sales of property per Ordinary Share (based on the
weighted average number of Ordinary Shares outstanding), exceed (2) an amount
equal to (a) the weighted average of the book value per Ordinary Share of the
net assets transferred to the Company on or prior to July 12, 2002 by Newcastle
Investment Holdings Corp. and the prices per Ordinary Share at any subsequent
offerings by the Company (adjusted for any prior capital dividends or capital
distributions) multiplied by (b) a simple interest rate of ten percent (10%) per
annum multiplied by (B) the weighted average number of Ordinary Shares
outstanding during such period. The obligation of the Company to pay the
Incentive Compensation shall survive the expiration or earlier termination of
this Agreement, subject to Section 16(b).

SECTION 9.    EXPENSES OF THE COMPANY. The Company shall pay all of its expenses
and shall reimburse the Manager for documented expenses of the Manager incurred
on its behalf


10



--------------------------------------------------------------------------------




(collectively, the “Expenses”). Expenses include all costs and expenses which
are expressly designated elsewhere in this Agreement as the Company’s, together
with the following:
(a)    expenses in connection with the issuance and transaction costs incident
to the acquisitions, disposition and financing of Investments;
(b)    travel and other out-of-pocket expenses incurred by managers, officers,
employees and agents of the Manager in connection with the purchase, financing,
refinancing, sale or other disposition of an Investment;
(c)    costs of legal, accounting, tax, auditing, administrative and other
similar services rendered for the Company by providers retained by the Manager
or, if provided by the Manager’s employees, in amounts which are no greater than
those which would be payable to outside professionals or consultants engaged to
perform such services pursuant to agreements negotiated on an arm’s-length
basis;
(d)    the compensation and expenses of the Independent Directors and the cost
of liability insurance to indemnify the Company’s directors and officers;
(e)    compensation and expenses of the Company’s custodian and transfer agent,
if any;
(f)    costs associated with the establishment and maintenance of any credit
facilities and other indebtedness of the Company (including commitment fees,
legal fees, closing and other costs) or any securities offerings of the Company;
(g)    costs associated with any computer software or hardware that is used
solely for the Company;
(h)    costs and expenses incurred in contracting with third parties, including
affiliates of the Manager, for the servicing and special servicing of assets of
the Company;
(i)    all other costs and expenses relating to the Company’s business and
investment operations, including, without limitation, the costs and expenses of
acquiring, owning, protecting, maintaining, developing and disposing of
Investments, including appraisal, reporting, audit and legal fees;
(j)    all insurance costs incurred in connection with the operation of the
Company’s business except for the costs attributable to the insurance that the
Manager elects to carry for itself and its employees;
(k)    expenses relating to any office or office facilities maintained for the
Company or Investments separate from the office or offices of the Manager;
(l)    expenses connected with the payments of interest, dividends or
distributions in cash or any other form made or caused to be made by the Board
of Directors to or on account of the holders of


11



--------------------------------------------------------------------------------




securities of the Company or its Subsidiaries, including, without limitation, in
connection with any dividend reinvestment plan;
(m)    expenses connected with communications to holders of securities of the
Company or its Subsidiaries and other bookkeeping and clerical work necessary in
maintaining relations with holders of such securities and in complying with the
continuous reporting and other requirements of governmental bodies or agencies,
including, without limitation, all costs of preparing and filing required
reports with the Securities and Exchange Commission, the costs payable by the
Company to any transfer agent and registrar in connection with the listing
and/or trading of the Company’s stock on any exchange, the fees payable by the
Company to any such exchange in connection with its listing, costs of preparing,
printing and mailing the Company’s annual report to its shareholders and proxy
materials with respect to any meeting of the shareholders of the Company; and
(n)    all other expenses actually incurred by the Manager which are reasonably
necessary for the performance by the Manager of its duties and functions under
this Agreement.
(o)    Without regard to the amount of compensation received under this
Agreement by the Manager, the Manager shall bear the following expenses: (i)
wages and salaries of the Manager’s officers and employees; (ii) rent
attributable to the space occupied by the Manager; and (iii) all other
“overhead” expenses of the Manager.

SECTION 10.    CALCULATIONS OF EXPENSES. The Manager shall prepare a statement
documenting the Expenses of the Company and the Expenses incurred by the Manager
on behalf of the Company during each calendar month, and shall deliver such
statement to the Company within 20 days after the end of each calendar month.
Expenses incurred by the Manager on behalf of the Company shall be reimbursed
monthly to the Manager on the first business day of the month immediately
following the date of delivery of such statement.


12



--------------------------------------------------------------------------------





SECTION 11.    LIMITS OF MANAGER RESPONSIBILITY; INDEMNIFICATION. (a) The
Manager assumes no responsibility under this Agreement other than to render the
services called for under this Agreement in good faith and shall not be
responsible for any action of the Board of Directors in following or declining
to follow any advice or recommendations of the Manager, including as set forth
in Section 7(b) of this Agreement. The Manager, its members, managers, officers
and employees will not be liable to the Company or any Subsidiary, to the Board
of Directors, or the Company’s or any Subsidiary’s stockholders or partners for
any acts or omissions by the Manager, its members, managers, officers or
employees, pursuant to or in accordance with this Agreement, except by reason of
acts constituting bad faith, willful misconduct, gross negligence or reckless
disregard of the Manager’s duties under this Agreement. The Company shall, to
the full extent lawful, reimburse, indemnify and hold the Manager, its members,
managers, officers and employees and each other Person, if any, controlling the
Manager (each, an “Indemnified Party”), harmless of and from any and all
expenses, losses, damages, liabilities, demands, charges and claims of any
nature whatsoever (including attorneys’ fees) in respect of or arising from any
acts or omissions of such Indemnified Party made in good faith in the
performance of the Manager’s duties under this Agreement and not constituting
such Indemnified Party’s bad faith, willful misconduct, gross negligence or
reckless disregard of the Manager’s duties under this Agreement.
(a)    The Manager shall, to the full extent lawful, reimburse, indemnify and
hold the Company, its shareholders, directors, officers and employees and each
other Person, if any, controlling the Company (each, a “Company Indemnified
Party”), harmless of and from any and all expenses, losses, damages,
liabilities, demands, charges and claims of any nature whatsoever (including
attorneys’ fees) in respect of or arising from the Manager’s bad faith, willful
misconduct, gross negligence or reckless disregard of its duties under this
Agreement.

SECTION 12.     NO JOINT VENTURE. Nothing in this Agreement shall be construed
to make the Company and the Manager partners or joint venturers or impose any
liability as such on either of them.

SECTION 13.     TERM; TERMINATION.
(a)    Until this Agreement is terminated in accordance with its terms, this
Agreement shall be in effect until the date that is one (1) years after the date
hereof, and thereafter on each anniversary of such date deemed renewed
automatically each year for an additional one-year period unless (i) a majority
consisting of at least two-thirds of the Independent Directors or a simple
majority of the holders of outstanding shares of Common Stock of the Company,
agree that there has been unsatisfactory performance that is materially
detrimental to the Company or (ii) a simple majority of the Independent
Directors agree that the Management Fee payable to the Manager is unfair;
provided, that the Company shall not have the right to terminate this Agreement
under clause (ii) foregoing if the Manager agrees to continue to provide the
services under this Agreement at a fee that the Independent Directors have
determined to be fair. If the Company elects not to renew this Agreement at the
expiration of the original term or any such one-year extension term as set forth
above, the Company shall deliver to the Manager prior written notice (the
“Termination Notice”) of the Company’s intention not to renew this Agreement
based upon the terms set forth in this Section 13(a) of this Agreement not less
than 60 days prior to the


13



--------------------------------------------------------------------------------




expiration of the then existing term. If the Company so elects not to renew this
Agreement, the Company shall designate the date (the “Effective Termination
Date”), not less than 60 days from the date of the notice, on which the Manager
shall cease to provide services under this Agreement and this Agreement shall
terminate on such date; provided, however, that in the event that such
Termination Notice is given in connection with a determination that the
compensation payable to the Manager is unfair, the Manager shall have the right
to renegotiate the Management Fee by delivering to the Company, no fewer than
forty-five (45) days prior to the prospective Effective Termination Date,
written notice (any such notice, a “Notice of Proposal to Negotiate”) of its
intention to renegotiate its compensation under this Agreement. Thereupon, the
Company and the Manager shall endeavor to negotiate in good faith the revised
compensation payable to the Manager under this Agreement. Provided that the
Manager and the Company agree to a revised Management Fee (or other compensation
structure) within 45 days following the receipt of the Notice of Proposal to
Negotiate, the Termination Notice shall be deemed of no force and effect and
this Agreement shall continue in full force and effect on the terms stated in
this Agreement, except that the Management Fee shall be the revised Management
Fee (or other compensation structure) then agreed upon by the parties to this
Agreement. The Company and the Manager agree to execute and deliver an amendment
to this Agreement setting forth such revised Management Fee promptly upon
reaching an agreement regarding same. In the event that the Company and the
Manager are unable to agree to a revised Management Fee during such 30 day
period, this Agreement shall terminate, such termination to be effective on the
date which is the later of (A) ten (10) days following the end of such 30 day
period and (B) the Effective Termination Date originally set forth in the
Termination Notice.
(b)    In the event that this Agreement is terminated in accordance with the
provisions of Section 13(a) of this Agreement, the Company shall pay to the
Manager, on the date on which such termination is effective, a termination fee
(the “Termination Fee”) equal to the amount of the Management Fee earned by the
Manager during the period consisting of the twelve (12) full, consecutive
calendar months immediately preceding such termination. The obligation of the
Company to pay the Termination Fee shall survive the termination of this
Agreement.
(c)    No later than sixty (60) days prior to the anniversary date of this
Agreement of any year during the Term, the Manager may deliver written notice to
the Company informing it of the Manager’s intention not to renew the Term,
whereupon the Term of this Agreement shall not be renewed and extended and this
Agreement shall terminate effective on the anniversary of the Closing Date next
following the delivery of such notice.
(d)    If this Agreement is terminated pursuant to this Section 13, such
termination shall be without any further liability or obligation of either party
to the other, except as provided in Section 13(b) and Section 16 of this
Agreement. In addition, Section 11 of this Agreement shall survive termination
of this Agreement.

SECTION 14.    ASSIGNMENT.
(a)    Except as set forth in Section 14(b) of this Agreement, this Agreement
shall terminate automatically in the event of its assignment, in whole or in
part, by the Manager, unless such assignment


14



--------------------------------------------------------------------------------




is consented to in writing by the Company with the consent of a majority of the
Independent Directors; provided, however, that no such consent shall be required
in the case of an assignment by the Manager to an entity whose day-to-day
business and operations are managed and supervised by each of Messrs. Wesley R.
Edens and Randal A. Nardone (collectively, the “Principals”). Any such permitted
assignment shall bind the assignee under this Agreement in the same manner as
the Manager is bound, and the Manager shall be liable to the Company for all
errors or omissions of the assignee under any such assignment. In addition, the
assignee shall execute and deliver to the Company a counterpart of this
Agreement naming such assignee as Manager. This Agreement shall not be assigned
by the Company without the prior written consent of the Manager, except in the
case of assignment by the Company to any other organization which is a successor
(by merger, consolidation or purchase of assets) to the Company, in which case
such successor organization shall be bound under this Agreement and by the terms
of such assignment in the same manner as the Company is bound under this
Agreement.
(b)    Notwithstanding any provision of this Agreement, the Manager may
subcontract and assign any or all of its responsibilities under Sections 2(b),
2(c) and 2(d) of this Agreement to any of its affiliates in accordance with the
terms of this Agreement applicable to any such subcontract or assignment, and
the Company hereby consents to any such assignment and subcontracting. In
addition, provided that the Manager provides prior written notice to the Company
for informational purposes only, nothing contained in this Agreement shall
preclude any pledge, hypothecation or other transfer of any amounts payable to
the Manager under this Agreement.

SECTION 15.    TERMINATION FOR CAUSE.
(a)    The Company may terminate this Agreement effective upon sixty (60) days
prior written notice of termination from the Company to the Manager, without
payment of any Termination Fee, if any act of fraud, misappropriation of funds,
or embezzlement against the Company or other willful violation of this Agreement
by the Manager in its corporate capacity (as distinguished from the acts of any
employees of the Manager which are taken without the complicity of any of the
Principals) under this Agreement or in the event of any gross negligence on the
part of the Manager in the performance of its duties under this Agreement.
(b)    The Manager may terminate this Agreement effective upon sixty (60) days
prior written notice of termination to the Company in the event that the Company
shall default in the performance or observance of any material term, condition
or covenant contained in this Agreement and such default shall continue for a
period of 30 days after written notice thereof specifying such default and
requesting that the same be remedied in such 30 day period.

SECTION 16.    ACTION UPON TERMINATION. (a) From and after the effective date of
termination of this Agreement, pursuant to Sections 13, 14, or 15 of this
Agreement, the Manager shall not be entitled to compensation for further
services under this Agreement, but shall be paid all compensation accruing to
the date of termination and, if terminated pursuant to Section 13 or Section
15(b), the applicable Termination Fee. Upon such termination, the Manager shall
forthwith:


15



--------------------------------------------------------------------------------




(i)    after deducting any accrued compensation and reimbursement for its
expenses to which it is then entitled, pay over to the Company or a Subsidiary
all money collected and held for the account of the Company or a Subsidiary
pursuant to this Agreement;
(ii)    deliver to the Board of Directors a full accounting, including a
statement showing all payments collected by it and a statement of all money held
by it, covering the period following the date of the last accounting furnished
to the Board of Directors with respect to the Company or a Subsidiary; and
(iii)    deliver to the Board of Directors all property and documents of the
Company or any Subsidiary then in the custody of the Manager.
(b)    In the event that this Agreement is terminated, the Company shall have
the option, to be exercised by written notice to the Manager within ten (10)
days following such termination, to purchase from the Manager the right of the
Manager to receive the Incentive Compensation. In exchange therefor the Company
will be obligated to pay the Manager a cash purchase price (the “Cash Price”)
equal to the amount of the Incentive Compensation that would be paid to the
Manager if all of the Company’s assets were sold for cash at their then current
fair market value (taking into account, among other things, expected future
performance of the underlying investments, the “Fair Market Value”). In the
event that the Company does not elect to exercise such option to purchase the
Incentive Compensation, the Manager shall have the right to require the Company
to do so at the Cash Price by delivering to the Company written notice within
twenty (20) days following such termination. The Fair Market Value shall be
determined by independent appraisal to be conducted by a nationally recognized
appraisal firm mutually agreed upon by the Company and the Manager. If the
Company and the Manager are unable to agree upon an appraisal firm, then each of
the Company and the Manager shall choose an independent appraisal firm to
conduct an appraisal. In such event, (i) if the appraisals prepared by the two
appraisers so selected are the same or differ by an amount that does not exceed
20% of the higher of the two appraisals, the Fair Market Value will be deemed to
be the average of such appraisals, and (ii) if the two appraisals differ by more
than 20% of the higher of the two appraisals, the two appraisers together shall
select a third nationally recognized appraisal firm to conduct an appraisal. If
the two appraisers are unable to agree as to the identity of such third
appraiser, either of the Manager and the Company may request that the American
Arbitration Association (“AAA”) select the third appraiser, which shall then be
selected by the AAA. The Fair Market Value will then be deemed to be the amount
determined by such third appraiser, but in no event less than the lower or more
than the higher of the first two appraisals made under this Section 16(b).

SECTION 17.     RELEASE OF MONEY OR OTHER PROPERTY UPON WRITTEN REQUEST. The
Manager agrees that any money or other property of the Company or Subsidiary
held by the Manager under this Agreement shall be held by the Manager as
custodian for the Company or Subsidiary, and the Manager’s records shall be
appropriately marked clearly to reflect the ownership of such money or other
property by the Company or such Subsidiary. Upon the receipt by the Manager of a
written request signed by a duly authorized officer of the Company requesting
the Manager to release to the Company or any Subsidiary any money or other
property then held by the Manager for the account of


16



--------------------------------------------------------------------------------




the Company or any Subsidiary under this Agreement, the Manager shall release
such money or other property to the Company or any Subsidiary within a
reasonable period of time, but in no event later than sixty (60) days following
such request. The Manager shall not be liable to the Company, any Subsidiary,
the Independent Directors, or the Company’s or a Subsidiary’s stockholders or
partners for any acts performed or omissions to act by the Company or any
Subsidiary in connection with the money or other property released to the
Company or any Subsidiary in accordance with the first sentence of this Section
17. The Company and any Subsidiary shall indemnify the Manager and its members,
managers, officers and employees against any and all expenses, losses, damages,
liabilities, demands, charges and claims of any nature whatsoever, which arise
in connection with the Manager’s release of such money or other property to the
Company or any Subsidiary in accordance with the terms of this Section 17.
Indemnification pursuant to this provision shall be in addition to any right of
the Manager to indemnification under Section 11 of this Agreement.

SECTION 18.    NOTICES. Unless expressly provided otherwise in this Agreement,
all notices, requests, demands and other communications required or permitted
under this Agreement shall be in writing and shall be deemed to have been duly
given, made and received when delivered against receipt or upon actual receipt
of (i) personal delivery, (ii) delivery by reputable overnight courier, (iii)
delivery by facsimile transmission against answerback, (iv) delivery by
registered or certified mail, postage prepaid, return receipt requested,
addressed as set forth below:
(a)    If to the Company:
Drive Shack Inc.
c/o Fortress Investment Group LLC
1345 Avenue of the Americas
45th Floor
New York, New York 10105
Attention: Ms. Sarah Watterson
(b)    If to the Manager:
FIG LLC
1345 Avenue of the Americas
45th Floor
New York, New York 10105
Attention: Mr. Randal A. Nardone
Either party may alter the address to which communications or copies are to be
sent by giving notice of such change of address in conformity with the
provisions of this Section 18 for the giving of notice.

SECTION 19.    BINDING NATURE OF AGREEMENT; SUCCESSORS AND ASSIGNS. This
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective heirs, personal representatives, successors and permitted
assigns as provided in this Agreement.


17



--------------------------------------------------------------------------------





SECTION 20.    ENTIRE AGREEMENT. This Agreement contains the entire agreement
and understanding among the parties hereto with respect to the subject matter of
this Agreement, and supersedes all prior and contemporaneous agreements,
understandings, inducements and conditions, express or implied, oral or written,
of any nature whatsoever with respect to the subject matter of this Agreement.
The express terms of this Agreement control and supersede any course of
performance and/or usage of the trade inconsistent with any of the terms of this
Agreement. This Agreement may not be modified or amended other than by an
agreement in writing.

SECTION 21.    CONTROLLING LAW. This Agreement and all questions relating to its
validity, interpretation, performance and enforcement shall be governed by and
construed, interpreted and enforced in accordance with the laws of the State of
New York, notwithstanding any New York or other conflict-of-law provisions to
the contrary.

SECTION 22.    INDULGENCES, NOT WAIVERS. Neither the failure nor any delay on
the part of a party to exercise any right, remedy, power or privilege under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege preclude any other or further
exercise of the same or of any other right, remedy, power or privilege, nor
shall any waiver of any right, remedy, power or privilege with respect to any
occurrence be construed as a waiver of such right, remedy, power or privilege
with respect to any other occurrence. No waiver shall be effective unless it is
in writing and is signed by the party asserted to have granted such waiver.

SECTION 23.    TITLES NOT TO AFFECT INTERPRETATION. The titles of paragraphs and
subparagraphs contained in this Agreement are for convenience only, and they
neither form a part of this Agreement nor are they to be used in the
construction or interpretation of this Agreement.

SECTION 24.    EXECUTION IN COUNTERPARTS. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original as
against any party whose signature appears thereon, and all of which shall
together constitute one and the same instrument. This Agreement shall become
binding when one or more counterparts of this Agreement, individually or taken
together, shall bear the signatures of all of the parties reflected hereon as
the signatories.

SECTION 25.    PROVISIONS SEPARABLE. The provisions of this Agreement are
independent of and separable from each other, and no provision shall be affected
or rendered invalid or unenforceable by virtue of the fact that for any reason
any other or others of them may be invalid or unenforceable in whole or in part.

SECTION 26.    GENDER. Words used herein regardless of the number and gender
specifically used, shall be deemed and construed to include any other number,
singular or plural, and any other gender, masculine, feminine or neuter, as the
context requires.




18



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
COMPANY:
 
Drive Shack Inc.,
a Maryland corporation
 
By: /s/ Sarah Watterson
Name: Sarah Watterson
Its: Chief Executive Officer and President
 
 
MANAGER:
 
FIG LLC, a Delaware limited liability company
 
By: Randal A. Nardone
Name: Randal A. Nardone
Its: Chief Executive Officer





19



--------------------------------------------------------------------------------






Schedule 1
INVESTMENT GUIDELINES OF DRIVE SHACK INC.


Capitalized terms used but not defined herein shall have the meanings ascribed
thereto in that certain Amended and Restated Management and Advisory Agreement
dated as of January 1, 2017 by and between Drive Shack Inc. (the "Corporation")
and FIG LLC (the "Manager").


1. No investment of the Corporation shall be made which would cause the Company
to be regulated as an investment company under the Investment Company Act of
1940.


2. The Corporation shall not invest more than 20% of its Total Equity,
determined as of the date of such investment, in any single asset.


3. The debt of the Corporation (including the Corporation’s pro rata share of
debt of its subsidiaries) shall not exceed 90% of the sum of such debt and the
Total Equity of the Corporation.


4. The Corporation shall not co-invest with the Manager or any of its affiliates
unless (i) the Corporation’s co-investment is otherwise in accordance with these
Guidelines and (ii) the terms of such co-investment are at least as favorable to
the Corporation as to the Manager or such affiliate (as applicable) making such
co-investment with the Manager.



